Reasons for Allowance
	Claims 1-3, 6, and 8-23 are allowed. The following is an Examiners statement for reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with
both the original disclosure and the claims as amended. The claims as amended provide for a practical application of the before identified abstract idea under the guidance of the 2019 PEG. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 15, and 18.

Claim 1 recites:
A tracking and mapping system comprising one or more servers for tracking and presenting pavement data related to a paved road area to a system user, the system comprising: a computer-based mapping system configured to generate: a digital map of a real-world location having a paved road area; a digital reconstruction of at least a portion of the paved road area that is overlaid onto the digital map, wherein the digital reconstruction includes two or more different user-selectable digital road segments that each correspond to a different portion of the paved road area and that are each defined by two or more different geographic coordinates, wherein the geographic coordinates include two or more geographic coordinates that are either vertically or laterally displaced from one another; and a unique computer-stored pavement data set that is associated with each digital road segment, wherein said pavement data set comprises pavement information and other information associated with the paved road area corresponding to the selected digital road segment, including the geographic coordinates that define the selected digital road segment and a thickness or width measurement of the pavement that is calculated based on the two or more vertically or laterally displaced geographic coordinates, wherein the one or more servers are further configured to display, via a display, the digital map having the paved road area and the digital reconstruction of the portion of the paved road area that is overlaid onto the digital map including the two or more different user-selectable digital road segments, wherein, in response to a user selecting one of the two or more different displayed user-selectable digital road segments, at least a portion of the unique computer-stored pavement data set corresponding to the selected digital road segment is displayed to the user via the display along with the digital map and the digital reconstruction.

Claim 15 recites:
A method for digitally recreating a road surface and for tracking and providing data related to the road surface, the method comprising the steps of: providing a computer-based mapping system comprising one or more servers; with the computer-based mapping system, displaying a digital map of a real-world location having a paved road area; providing a plurality of geographic coordinates to the mapping system to define two or more user- selectable digital road segments that each correspond to a different portion of the paved road area and is defined by a set of two or more geographic coordinates that is unique among all other digital road segments; with the computer-based mapping system, generating a digital reconstruction of at least a portion of the paved road area using at least two of the two or more digital road providing a separate computer-stored pavement data set for each digital road segment, wherein each of pavement data sets comprises pavement information, including pavement composition information of road paving material that forms the paved road area corresponding to the digital road segment, and other information, including two or more geographic coordinates that define the digital road segment; with the computer-based mapping system, calculating and storing to the computer-stored pavement data set for the paved road area a thickness, length, or width of a portion of the paved road area based on the two or more geographic coordinates, via a display, displaying the digital map having the paved road area and the digital reconstruction of the portion of the paved road area that is overlaid onto the digital map including the two or more different user-selectable digital road segments; and displaying at least a portion of the computer-stored pavement data set for a selected digital road segment when a user selects one of the two or more user-selectable digital road segments.

Claim 18 recites:
A tracking and mapping system comprising one or more servers for tracking and presenting pavement data related to a paved road area to a system user, the system comprising: a computer-based mapping system configured to generate: a digital map of a real-world location having a paved road area; a digital reconstruction of at least a portion of the paved road area that is overlaid onto the digital map, wherein the digital reconstruction includes two or more different user-selectable digital road segments that each correspond to a different portion of the paved road area and that are each defined by two or more different geographic coordinates; and a unique computer-stored pavement data set that is associated with each digital road segment, wherein said pavement data set comprises pavement information and other information associated with the paved road area corresponding to the selected digital road segment, including two or more geographic coordinates that are longitudinally displaced from one another along the paved road area and the pavement data set includes a length measurement of the pavement that is calculated based on the two or more longitudinally displaced geographic coordinates measured along the paved road area, wherein the one or more servers are further configured to display, via a display, the digital map having the paved road area and the digital reconstruction of the portion of the paved road area that is overlaid onto the digital map including the two or more different user-selectable digital road segments, wherein, in response to a user selecting one of the two or more different displayed user- selectable digital road segments, at least a portion of the unique computer-stored pavement data set corresponding to the selected digital road segment is displayed to the user via the display along with the digital map and the digital reconstruction.

The closest prior art made of record considered pertinent to applicant's disclosure. 
United States Patent No. 10,699,347 B1 to Slusar et al. teaches and discloses:
A system including a computing device may receive base map information, including attribute information associated with a plurality of road segments, and trip request information. Based on this information, a route for the user to travel may be 

United States Patent Application Publication No. 2006/0247852 A1 to Kortge et al. teaches A system and method is provided that facilitates the generation of a safety-optimized route between a starting location and a destination location. A vehicle navigation system configured in accordance with the invention accesses safety data indicative of the relative safety of potential route sections, processes the safety data for a potential route, and generates a proposed navigation plan that favors relatively safe route sections over relatively unsafe route sections.

 United States Patent Application Publication No. 2017/0058467 A1 to Marsolek et al.  teaches A paving system includes a plant, a plurality of supply machines, and a paving machine. A first controller determines the position of the plurality of supply machines. A second controller determines a rate at which the paving material is being applied to a work surface. A temperature sensor is associated with one of the plurality of supply machines and the paving machine to determine a temperature of paving material 

However, none of the applied references when considered alone or in combination teach wherein the digital reconstruction includes two or more different user-selectable digital road segments that each correspond to a different portion of the paved road area and that are each defined by two or more different geographic coordinates, wherein the geographic coordinates include two or more geographic coordinates that are either vertically or laterally displaced from one another; and a unique computer-stored pavement data set that is associated with each digital road segment, wherein said pavement data set comprises pavement information and other information associated with the paved road area corresponding to the selected digital road segment, including the geographic coordinates that define the selected digital road segment and a thickness or width measurement of the pavement that is calculated based on the two or more vertically or laterally displaced geographic coordinates, wherein the one or more servers are further configured to display, via a display, the digital map having the paved road area and the digital reconstruction of the portion of the paved road area that is overlaid onto the digital map including the two or more different user-selectable digital road segments, wherein, in response to a user selecting one of the two or more different displayed user-selectable digital road segments, at least a portion of the unique computer-stored pavement data set corresponding to the selected digital road segment is displayed to the user via the display along with the digital map and the digital reconstruction.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim are found to be allowable over the prior art of record. Claims 2-3, 6, 8-14, and 19-23, each depend from claims 1,15, and 18, and therefore claims 2-3, 6, 8-14, and 19-23, are allowable for reasons consistent with those identified with respect to claims 1, 15, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627